DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang et al. (US 2016/0286244) and Oyman (US 2018/0139254).

Regarding claim 1, Chang teaches a distribution system comprising:
a plurality of imaging devices having different specifications ([0033], “The system 100 may include one or more computing device(s) 102, 104 connected to one or more server computers 160, 161 through one or more networks 150. Generally, the computing devices 102, 104 may be any type of network-enabled device having a camera or video capturing capabilities. In some examples, the computing devices 102, 104 may be consumer computing devices and can be a mobile computing device (e.g., a smart phone, a PDA, a tablet, a wearable device, such as a wrist or head mounted device, a virtual reality device, or a laptop computer), a robotic computing device (e.g., a drone), and/or a non-mobile personal computing device (e.g., a desktop computing device, internet-enabled television or entertainment system).”); and
an information processing server including a controller that generates first control information on a basis of a video stream uplinked from each of a plurality of the imaging devices ([0049], “The interactive streaming application 132 may be configured to provide the real-time video stream from a broadcasting computing device 102 to a server, such as the servers 160, 161.” [0077], “The video analyzer 206 may analyze the video feed to detect relevant pieces of information within the frames of the video, and use this information to determine whether two or more video streams are related to the same event. For example, the video analyzer 206 may include a recognition unit 208 configured to recognize people and/or objects in the video stream.” [0078], [0080], “In some examples, the stream correlator 204 may attempt to correlate the video streams to an event based on viewer engagements and/or crowdsourcing information.”),wherein the first control information includes information common to a plurality of the imaging devices ([0078], “The frame comparer 210 may compute a similarity metric indicating a level of relatedness between frame(s) of the first video and frame(s) of the second video), and if the similarity metric is above a certain threshold, then the stream correlator 204 may determine that the first video stream and the second video stream relate to the same event.” [0080], “In some examples, the stream correlator 204 may attempt to correlate the video streams to an event based on viewer engagements and/or crowdsourcing information. For example, as the event occurs over time, the stream correlator 204 may obtain user-provided input on the video stream (e.g., tagging the video, tagging objects in the video, keywords, hash tags), and analyze their meaning to determine the origin of the video stream and whether that relates to a relatively popular event.”).
Chang does not expressly teach that the first control information indicates a maximum bit rate value of the video stream.
Oyman teaches information indicating a maximum bit rate value of a video stream ([0024], “In DASH, a media presentation description (MPD) metadata file can provide information on the structure (media representation configurations, attributes or parameters) and different versions (e.g., different formats, different qualities, different media representation copies with different quality parameters, different configurations, or different attributes, etc.) of the media content representations stored in the server including different bitrates, frame rates, resolutions, codec types, or other media representation configurations.” [0045], “The quality of service parameters can comprise one or more of a guaranteed bit rate, a maximum bit rate, a delay time, and a packet loss.”).
In view of Oyman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang such the first control information indicates a maximum bit rate value of the video stream.

Regarding claim 3, the combination further teaches comprising a clock unit that synchronizes operations of a plurality of the imaging devices (Chang: [0075], “When the broadcasters and/or viewers opt-in or permit the service to collect such information, the stream correlator 204 may obtain location data (e.g., GPS coordinates) and time information (e.g., time stamps of the broadcast streams), and use the location data and the time information to correlate one or more video streams to an event.”).

Regarding claim 5, the combination teaches the limitations specified above; however, the combination does not expressly teach that the first control information includes an MPD (Media Presentation Description) file.
Oyman teaches information includes an MPD (Media Presentation Description) file ([0024], [0025], “The MPD metadata file can contain information on the initialization and media segments for a media player (e.g., the media player can look at initialization segment to determine a container format and media timing information) to ensure mapping of segments into a media presentation timeline for switching and synchronous presentation with other representations.” [0027]).
In view of Oyman teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first control information includes an MPD (Media Presentation Description) file. The modification would produce combined system to capable of utilizing standardized video distribution technology. The modification would improve system interoperability and compatibility. 

Regarding claim 14, the combination further teaches
wherein the controller extracts video data from a plurality of the video streams and generates fourth control information (Chang: [0011], [0077], “The video analyzer 206 may analyze the video feed to detect relevant pieces of information within the frames of the video, and use this information to determine whether two or more video streams are related to the same event. For example, the video analyzer 206 may include a recognition unit 208 configured to recognize people and/or objects in the video stream. … In some examples, the recognition unit 208 may match detected people within the video stream with people within the broadcaster's and/or viewers' social network (e.g., identified by the connection graph 168), and automatically tag them.”),
the video data corresponding to taste of a user (Chang: [0075], “For example, the comments or messages provided by the viewers when watching the streamed video may include information that can be used to identify the event. In one example, the comments or messages may include a hash tag that assists in identifying the events. In other examples, the user may be able to tag the video stream to a particular event (e.g., the user would enter Staples Center, Lakers v. Bucks) when starting to broadcast, and that tag would be used to correlate with other video streams from other broadcasts at the Lakers game at the Staples Center.”),
the fourth control information causing a terminal of the user to explicitly indicate the extracted video data (Chang: [0080], “the stream correlator 204 may attempt to correlate the video streams to an event based on viewer engagements and/or crowdsourcing information. For example, as the event occurs over time, the stream correlator 204 may obtain user-provided input on the video stream (e.g., tagging the video, tagging objects in the video, keywords, hash tags), and analyze their meaning to determine the origin of the video stream and whether that relates to a relatively popular event. … For example, any of the viewers or the broadcaster can tag information contained in the video stream. A tag may be a link that links one or more terms to an object in the video stream.”).

The grounds of rejection under 35 USC § 103 presented with respect to claim 1 is similarly applied to claim 18.
The grounds of rejection under 35 USC § 103 presented with respect to claim 1 is similarly applied to claim 19.

Claim(s) 2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Oyman, and Lejkin et al. (US 2009/0116495).

Regarding claim 2, the combination teaches the limitations specified above; however, the combination does not expressly teach that the controller generates the first control information on a basis of information regarding an interest of a user in a plurality of the video streams.
Lejkin teaches generating information on a basis of information regarding an interest of a user ([0067], “The user 40 requests the maximum possible downlink bit rate for m minutes….” [0069], “during the remaining m-n minutes, the user 41 requesting the maximum possible bit rate, for example to download a file from a server that offers a very high download speed.”).
In view of Lejkin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the controller generates the first control information on a basis of information regarding an interest of a user in a plurality of the video streams. The modification would enable users to receive requested video content at a maximum bit rate. The modification would thereby improve the overall user experience.

Regarding claim 12, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the controller generates third control information for each of a plurality of the imaging devices, the third control information indicating a maximum bit rate value of the video stream corresponding to a request from a user.
Lejkin teaches generating information indicating a maximum bit rate value corresponding to a request from a user ([0067], “The user 40 requests the maximum possible downlink bit rate for m minutes….” [0069], “during the remaining m-n minutes, the user 41 requesting the maximum possible bit rate, for example to download a file from a server that offers a very high download speed.”).
In view of Lejkin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the controller generates third control information for each of a plurality of the imaging devices, the third control information indicating a maximum bit rate value of the video stream corresponding to a request from a user. The modification would enable users to receive requested video content at a maximum bit rate. The modification would thereby improve the overall user experience.

Regarding claim 13, the combination teaches the limitations specified above; however, the combination as presently combined does not expressly teach wherein the third control information is described in a body of HTTP (Hypertext Transport Protocol).
Oyman teaches utilizing HTTP (Hypertext Transport Protocol) ([0023], “hypertext transfer protocol (HTTP) streaming can be used as a form of multimedia delivery of Internet video. … HTTP-based delivery can provide reliability and deployment simplicity due to a broad adoption of both HTTP and HTTP's underlying protocols, including transmission control protocol (TCP)/internet protocol (IP).”).
In view of Oyman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the third control information is described in a body of HTTP (Hypertext Transport Protocol). The modification would produce combined system to capable of utilizing standardized technology. The modification would improve system interoperability and compatibility. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Oyman, and Smetanin (US 2017/0293803).

Regarding claim 4, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein segments of a plurality of the respective video streams uplinked by a plurality of the imaging devices have same length.
Smetanin teaches segments of a plurality of video streams uplinked by a plurality of devices having a same length ([0005], “Duplicate files can be present for one of multiple reasons, such as different users uploading the same video, near-duplicate copies having been uploaded, same video being available from multiple sources and the like. Some of these duplicates are identical copies of each other (i.e. having the same length and the same content).”).
In view of Smetanin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that segments of a plurality of the respective video streams uplinked by a plurality of the imaging devices have same length. The modification would enable a combined system to enable users to uplink similar content of similar length (e.g., a live concert event). The modification would serve to improve the user experience.

Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Oyman, and Bradbury et al. (US 2016/0323348).

Regarding claim 6, the combination teaches the limitations specified above; however, the combination as presently combined does not expressly teach wherein the controller generates second Representation on a basis of first Representation, the first Representation having a highest bit rate in AdaptationSet's of a plurality of the respective imaging devices, the AdaptationSet's being included in the MPD, the second Representation having a lower bit rate than the bit rate of the first Representation.
Bradbury teaches:
generating a second Representation on a basis of first Representation, the first Representation having a higher bit rate in AdaptationSet's, the AdaptationSet's being included in the MPD, the second Representation having a lower bit rate than the bit rate of the first Representation ([0041], “The chain starts with the encoding, fragmentation and packaging of the source media streams using an encoder and fragmenter 5 within a DASH server 4, for example using the MPEG-4 ‘avc3’ sample entry format and MPEG DASH ISO Live profile. Each source media stream is encoded at a range of bit rates (‘high’, ‘medium’ and ‘low’ bit rate video as shown in FIG. 1) and the Representations arising from that source media stream are grouped into an Adaptation Set.” [0031], “A DASH media presentation is described by a ‘manifest’ called the Media Presentation Description (MPD), depicted in FIG. 2. The media presentation is split into Periods of time. … Each Period contains one or more Adaptation Sets, each of which defines differently coded versions of the same source media called Representations.”).
In view of Bradbury, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination wherein the controller generates second Representation on a basis of first Representation, the first Representation having a highest bit rate in AdaptationSet's of a plurality of the respective imaging devices, the AdaptationSet's being included in the MPD, the second Representation having a lower bit rate than the bit rate of the first Representation. The modification would serve to enable a combined system to accommodate media streams of different bit rates. The modification would facilitate distribution of content in variable receiving conditions.

Regarding claim 7, the combination further teaches wherein the bit rate of the second Representation is determined by a request from a user (Bradbury: [0085], [0091], “The process of changing from a high quality to a lower quality multicast representation may therefore be summarised as determining within the Client Proxy that the current representation being received cannot be sustained due to prevailing network conditions, issuing a request to cease reception of one representation and issuing a request to join a lower bit rate Representation,….” [0107]).

Regarding claim 16, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the fourth control information includes MPD.
Bradbury teaches information includes MPD ([0031], “A DASH media presentation is described by a “manifest” called the Media Presentation Description (MPD), depicted in FIG. 2.” [0043], Fig. 2).
In view of Bradbury’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the fourth control information includes MPD. The modification would produce combined system to capable of utilizing standardized video distribution technology. The modification would improve system interoperability and compatibility. 

Regarding claim 17, the combination teaches the limitations specified above, and teaches the AdaptationSet being included in the MPD (Bradbury: [0031], “A DASH media presentation is described by a ‘manifest’ called the Media Presentation Description (MPD), depicted in FIG. 2. The media presentation is split into Periods of time. … Each Period contains one or more Adaptation Sets, each of which defines differently coded versions of the same source media called Representations.”); however, the combination as presently combined does not expressly teach that the controller generates the fourth control information as a Representation attribute in AdaptationSet.
Bradbury teaches information as a Representation attribute in AdaptationSet ([0108]).
In view of Bradbury, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the controller generates the fourth control information as a Representation attribute in AdaptationSet. The modification would serve to further improve system interoperability and compatibility.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Oyman, Tiraspolsky et al. (US 2015/0326901), and Matsushima et al. (US 6535717).

Regarding claim 8, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein, in a case where an uplink communication band is predicted to have a redundant band a predetermined period after the video stream is uplinked, the controller generates second control information indicating that it is going to be possible to view and listen to a high image quality version of the video stream after the predetermined period passes.
Tiraspolsky teaches:
wherein, in a case where available bandwidth is predicted a predetermined period after a video stream is transmitted, generating information indicating that it is going to be possible to view and listen to a high image quality version of the video stream after the predetermined period passes ([0011], “In some instances a viewer may be willing to delay VOD viewing until a later time, if the viewer will be guaranteed that the best available quality (e.g., high definition, 3D, etc.) will be consistently provided during the VOD program presentation.” [0013], “In one implementation, a user device may receive a VOD selection from a user and may determine that current network conditions are not adequate to provide streaming of high-quality VOD content associated with the VOD selection. The user device may present an option, to the user, to delay presentation of the VOD content and may receive a selection, from the user, of the option to delay presentation of the VOD content. … The user device may notify the user that the VOD content is available to view after the VOD content and encryption keys have been stored, and may present the stored VOD content using the stored encryption keys.” [0038], “If the QoE index value from throughput measuring module 310 is below the threshold value, VOD session controller 320 can suggest delaying viewing of the particular VOD content until a time when better quality will be possible. In one implementation, VOD session controller 320 can provide a notification (e.g., a text message, an email, a pop-up message for TV, etc.) for the user when the QoE index is at an acceptable level to support high quality video streaming.” [0068]).
In view of Tiraspolsky’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that, in a case where available bandwidth is predicted a predetermined period after the video stream is uplinked, the controller generates second control information indicating that it is going to be possible to view and listen to a high image quality version of the video stream after the predetermined period passes. The modification would enable users to choose to delay viewing in order to access and view a higher quality version of content. The modification would improve convenience for users.
While the combination teaches a case where available bandwidth is predicted a predetermined period after the video stream is uplinked, the combination does not expressly teach that the case includes a case wherein an uplink communication band is predicted to have a redundant band.
Matsushima teaches a communication band having a redundant band (Col. 3, lines 48-64, “According to the method of the present invention, on the transmitting side, a plurality of low quality signals different in quality from one another may be prepared as the low quality signal, and the high quality signal and the plurality of low quality signals are transmitted so that each of the signals has a time lag relative to another. The low quality signal may be transmitted before the high quality signal is transmitted. The high quality signal may be transmitted by using a first channel band while the low quality signal may be transmitted by using a second channel band of which width is narrower than that of the first channel band. The high quality signal is transmitted by using a first channel band while each of the low quality signals may be transmitted by using a second channel band of which width is narrower than that of the first channel band. Furthermore, each of the channel bands has a width different from one another.”).
In view of Matsushima’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the case may comprise a case wherein an uplink communication band is predicted to have a redundant band. The modification would provide for an alternative and/or supplemental means for providing content to users.
Regarding claim 9, the combination teaches the limitations specified above; however, the combination as presently combined does not expressly teach further teaches wherein the second control information includes MPD.
Oyman teaches information including MPD ([0024], [0025], “The MPD metadata file can contain information on the initialization and media segments for a media player (e.g., the media player can look at initialization segment to determine a container format and media timing information) to ensure mapping of segments into a media presentation timeline for switching and synchronous presentation with other representations.” [0027]).
In view of Oyman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the second control information includes MPD. The modification would produce combined system to capable of utilizing standardized video distribution technology. The modification would improve system interoperability and compatibility.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Oyman, Tiraspolsky, Matsushima, and Bradbury.
 
Regarding claim 10, the combination teaches the limitations specified above, and teaches a low quality version of a video stream (Tiraspolsky: [0011], [0038]; Matsushima: Col. 3, lines 48-64); however, the combination does not expressly teach wherein the controller generates the second control information as an attribute of Representation of the video stream of a low image quality version in AdaptationSet, the AdaptationSet being included in the MPD.
Bradbury teaches information as an attribute of Representation of a video stream in AdaptationSet ([0108]), the AdaptationSet being included in an MPD (Bradbury: [0031], “A DASH media presentation is described by a ‘manifest’ called the Media Presentation Description (MPD), depicted in FIG. 2. The media presentation is split into Periods of time. … Each Period contains one or more Adaptation Sets, each of which defines differently coded versions of the same source media called Representations.”).
Taking the teachings of the combination with Bradbury, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the controller generates the second control information as an attribute of Representation of the video stream of a low image quality version in AdaptationSet, the AdaptationSet being included in the MPD. The modification would serve to further improve system interoperability and compatibility.

Regarding claim 11, the combination further teaches wherein the controller generates Representation having a lower bit rate than a bit rate of Representation of the video stream of a high image quality version on a basis of a Representation element of the video stream of the high image quality version (Bradbury: [0029], “The source media content is encoded at a variety of different bit rates—called Representations—and these are hosted on an HTTP server called a DASH server.” [0041], “Each source media stream is encoded at a range of bit rates (‘high’, ‘medium’ and ‘low’ bit rate video as shown in FIG. 1) and the Representations arising from that source media stream are grouped into an Adaptation Set.”).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Oyman, and Lanfermann et al. (US 2008/0229363).

Regarding claim 15, the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches wherein the controller displays an index along with the video data, the index being associated with the video data.
Lanfermann teaches displaying an index along with video data, the index being associated with the video data ([0039], “By pressing a designated ‘HyperInfo’ button on the remote control, the objects 203, 204 which are recognized by the object recognizer 101 are highlighted as illustrated by the solid lines surrounding the cat and the dog in FIG. 2b. Assuming the user selects the object cat 204, a virtual channel showing various ‘cat’ categories 205, 206, 207, 208 (see FIG. 2c) is created, varying from the normal house cat to the panther. In this example, the user has the opportunity to select still another virtual channel from these categories and thereby obtain more detailed information.” Figs. 2a-2c).
In view of Lanfermann’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the controller displays an index along with the video data, the index being associated with the video data. The modification would enable users to access and view additional information regarding video data, thereby improving the overall user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mendenhall et al. (US 2015/0124165) discloses methods and implementations for multiple-quality level video processing are provided. A primary path may be provided for processing video content at the source quality defined, for example, by a source resolution, bit precision, and/or pixel rate (e.g., ultra-high definition (UHD) 10-bit video at 594 mega-pixels per second (Mpps)), and one or more secondary paths may be provided for processing the content at a different quality level (e.g., a lower resolution, bit precision, and/or pixel rate, such as HD video (1080p60) 8-bit video at 1/4 of the UHD pixel rate (e.g., 594/4=148.5 Mpps). See [0010].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426